           Case 1:19-mc-91170-LTS Document 3 Filed 05/22/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
In Re: Precious Okereke                         )       MBD No. 19-91170-LTS
                                                )

                                                ORDER

                                             May 22, 2019

SOROKIN, J.

        On April 24, 2019, Precious Okereke, proceeding pro se, submitted a complaint

accompanied by exhibits, proposed summons and an Application to Proceed in District Court

Without Prepaying Fees or Costs.

        The papers are before the undersigned as the miscellaneous business docket judge

pursuant to a September 19, 2012 Memorandum and Order providing that:

        Plaintiff Precious Okereke is precluded from filing any additional papers, claims, cases,
        files, complaints, or anything resembling those pleadings, or any other documents in the
        United States District Court for the District of Massachusetts, in any manner, way or form,
        without first obtaining the written approval of the Miscellaneous Business Docket Judge
        of the United States District Court for the District of Massachusetts.

Okereke v. Boston Police Hackney Div., C.A. No. 11-11626-RWZ (D. Mass. Sept. 19, 2012)

(Docket No. 8). That Memorandum and Order states further that:

        If plaintiff Precious Okereke undertakes to file additional papers in this Court, she shall
        file a written petition seeking leave of court to do so. The petition must contain a copy of
        this Memorandum and Order, together with the papers sought to be filed, and a
        certification under oath that there is a good faith basis for her filing.

Id.

        Here, Okereke did not file a written petition seeking leave of court to file a new

complaint. Further, she did not file a copy of the September 19, 2012 Memorandum and Order

or a certification under oath that there is a good faith basis for her filing.
          Case 1:19-mc-91170-LTS Document 3 Filed 05/22/19 Page 2 of 2



       For the foregoing reasons, Okereke’s implicit request to file the complaint and fee-waiver

application on the civil docket of this court is DENIED for failing to comply with the September

19, 2012 Memorandum and Order.


                                                    SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                               2
